Citation Nr: 1400157	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-22 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to restoration of VA disability compensation benefits from August 29, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to March 1985.  

This matter comes to the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that terminated the Veteran's disability benefits effective from August 29, 2006.  Jurisdiction over the Veteran's claims file currently resides with the RO in Montgomery, Alabama.  

On June 14, 2012, the Veteran appeared at the Montgomery RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C. A transcript of that hearing has been associated with the claims folder.  

In February 2013, the Board remanded the case for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  A supplemental statement of the case (SSOC) was issued in April 2013.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  

The record reflects that the Veteran was contacted in February 2009 by VA's Debt Management Center (DMC) and informed of the amount of the overpayment ($3,244.47) and that he could request a waiver of the overpayment and/or dispute the debt.  In June 2009, the Veteran requested a waiver of the debt.  In August 2009, the Veteran was notified that his request for waiver had been denied.  However, a review of the claims file, to include the Veteran's Virtual VA electronic file, does not reflect that the Veteran has appealed the denial of his waiver request.  

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file. Nevertheless, the Board concludes that there is no additional evidence in the Virtual VA file that is material to the Veteran's appeal and, thus, no need to address the specific contents of that file at this time. 


FINDINGS OF FACT

1.  On August [redacted], 2006, a warrant for the Veteran's arrest was issued by the Department of Corrections Interstate Compact in Des Moines, Iowa which, for VA compensation purposes, placed the Veteran in fugitive felon status.  

2.  On December 27, 2001, the law was changed to prohibit the payment of VA benefits to fugitive felons.  

3.  Under Iowa Law, at present, the Veteran is still considered a "fugitive felon" under the warrant issued on August [redacted], 2006.  


CONCLUSION OF LAW

From August [redacted], 2006 to the present, the Veteran has been a "fugitive felon;" therefore, the criteria for restoration of payment of the Veteran's disability compensation benefits have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5313 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.665 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the notice requirements set forth above are not required because the issues presented involve 38 U.S.C.A. § 5313 and other VA regulations that contain their own specific notice provisions.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining pertinent evidence when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all necessary information from Iowa Department of Corrections.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002).  


II.  Legal Analysis.

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002).  The implementing regulation, 38 C.F.R. § 3.665(n) provides: 

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or DIC (Dependency and Indemnity Compensation) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon. 

(2) For the purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: 

(i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, which is a felony under the laws of the place from which the person flees; or

(ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State Law.  

(3) For purposes of paragraph (n) of this section, felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanor offenses that would be felony offenses under Federal Law.  

According to information obtained from the Department of Corrections Interstate Compact in Des Moines, Iowa, a warrant was issued against the Veteran on August [redacted], 2006.  

By letter dated in October 2008, the RO notified the Veteran that the VA had been advised by law enforcement authorities that he had been identified as a fugitive felon because he was the subject of an outstanding warrant.  The RO also informed the Veteran that the law prohibited payment of any benefits to fugitive felons.  The Veteran was given 60 days to provide evidence that his warrant had been cleared.  The Veteran was advised to contact the law enforcement agency noted in the letter as soon as possible to determine what needed to be done to the clear the warrant.  He was advised to send official documentation to the RO that the warrant had been cleared.  

Subsequently, in January 2009, the VA informed the Veteran that action had been taken to terminate his benefits effective August [redacted], 2006 because he had not submitted evidence that the warrant mentioned in the October 2008 letter had been cleared.  

In his substantive appeal (VA Form 9), dated in May 2010, the Veteran alleged that his original warrant had not been rescinded by the state of Iowa, and that he did not otherwise have any outstanding warrants against him.  

At his personal hearing in June 2012, the Veteran noted that he was incarcerated in 2001 for passing checks and was released from incarceration in 2005; he stated that he was on parole from October 2005 until February 2006.  The Veteran indicated that he contacted the VA and explained that he had not been in trouble with the law ever since he was released from jail.  

The record indicates that the RO contacted the Veteran's parole officer at Iowa Department of Corrections; the parole officer verified that the Veteran was still considered to be a fugitive felon under the warrant issued on August [redacted], 2006.  

Having reviewed the evidence of record, the Board finds that the Veteran's status has been correctly identified as that of fugitive felon, and thus the reduction in his compensation payments was proper.  The Veteran has stated that he was of the understanding that, since he served his sentence and was paroled in October 2005, the matter of the warrant had been resolved.  Nevertheless, the Board finds that the evidence clearly shows that the Veteran met the definition of a fugitive felon from August [redacted], 2006 and is still considered a fugitive felon under the warrant issued in August 2006.  Therefore, the warrant against him is not cleared and he is considered a "fugitive felon" for VA purposes.  

In this case, application of the law to the facts is dispositive and the appeal must be denied because under the law there is no entitlement to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board thus finds that under the Fugitive Felon Law, the Veteran has been a "fugitive felon" from August 29, 2006 through the present.  38 U.S.C.A. § 5313B (b) (1) (B); 38 C.F.R. § 3.665(n) (2) (ii).  Consequently, the Veteran is not entitled to receive payment of disability compensation benefits while he is a fugitive felon; and the applicable law precludes the relief sought, restoration of the compensation benefits.  

Furthermore, the provisions regarding notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  The preponderance of the evidence is against the Veteran's claim for restoration of his benefits, and that claim is denied.  38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Manning v. Principi, 16 Vet. App. 534 (2002).  



ORDER

Restoration of disability compensation due to fugitive felon status from August [redacted], 2006 is denied.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


